Citation Nr: 1047081	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1947 to March 1960.  
He died in October 1995.  His surviving spouse is the appellant 
in this case

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO).

In July 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A hearing was also held at 
the RO before the undersigned Acting Veterans Law Judge in March 
2009.  Transcripts of those hearings are associated with the 
claims file.

In July 2009, the Board reopened the issue of entitlement to 
service connection for the cause of the Veteran's death and 
remanded that issue, on the merits, for further evidentiary 
development.  The requested development was completed, and the 
case has now been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1995, many years after his 
military service.  The death certificate lists the cause of death 
as colon cancer.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disabilities.

3.  As the Veteran is not shown to be a "radiation-exposed" 
Veteran or to have been exposed to ionizing radiation, the legal 
authority governing such a claimant is not applicable to him.

4.  Colon cancer first manifested many years following separation 
from service, and there is no persuasive medical evidence or 
opinion of a medical relationship, or nexus, between colon cancer 
and service.  

5.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VCAA notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In this case, a December 2005 letter provided notice regarding 
what information and evidence is needed to substantiate a claim 
for service connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant and 
what information and evidence will be obtained by VA.  A July 
2008 letter advised the appellant of how to establish service 
connection for the cause of death based on service-connected 
disabilities as well as disabilities not yet service connected.  
It was noted that the Veteran had been denied service connection 
during his lifetime.  The claim was last readjudicated in August 
2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, private 
treatment records, information from the Defense Threat Reduction 
Agency and the Naval Dosimetry Center, and hearing testimony.

The Board notes that an opinion has not been obtained to address 
whether the colon cancer resulting in the Veteran's death was 
directly related to his service.  Here, the evidence shows that 
the Veteran was not exposed to ionizing radiation in service, and 
there is no evidence showing that the Veteran's colon cancer had 
its onset in service or within the first post-service year.  
Indeed, the appellant does not contend otherwise.  Thus, because, 
as discussed below, the evidence shows no event, injury, or 
disease that occurred in service that could have caused colon 
cancer, and does not establish that colon cancer (a malignant 
tumor) manifested during the applicable presumptive period (one 
year), VA is under no duty to obtain a medical opinion.  See Wood 
v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to 
provide DIC claimants with a medical opinion only upon finding 
that there is 'no reasonable possibility' that such assistance 
would aid in substantiating the claim).

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant was an active participant in the claims 
process by providing evidence and argument.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such a disability was either the principal or contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA 
regulation pertaining to claims for service connection for the 
cause of death, 38 C.F.R. § 3.312, provides as follows:

   (a) General.  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  
   (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  
   (c) Contributory cause of death.  (1) Contributory cause of 
death is inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
   (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially affecting 
a vital organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service- connected disease or injuries of 
any evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital body 
functions.  
   (3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  
   (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder such as a malignant tumor 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of cancer which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  The list includes colon cancer.  That 
regulation further requires that the individual be a "radiation 
exposed Veteran" who participated in a radiation risk activity 
such as onsite participation in a test involving atmospheric 
detonation of a nuclear device.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that certain 
conditions specified in that regulation are met.  The list again 
includes colon cancer.  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing radiation 
by "show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult burden 
of tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a Veteran's service records, or for 
which he seeks a service connection must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. § 
3.303(a).

The appellant contends that service connection is warranted for 
the cause of the Veteran's death.  She asserts that he was 
exposed to radiation in service while working in a Naval Special 
Weapons Unit (NSWU), and that this lead to the development of his 
fatal colon cancer.

In March 1995, the Veteran had a liver biopsy and a colon mass 
biopsy that showed metastatic adenocarcinoma and moderately 
differentiated adenocarcinoma, respectively.  The Veteran died in 
October 1995 and the death certificate reflects that he died as a 
result of colon cancer.  

A letter dated in April 2002 from Charles Haas, M.D., indicates 
that the Veteran expired from colon cancer that metastasized to 
his liver.  The doctor noted that the Veteran's widow reported 
that he was exposed to significant amounts of radiation during 
his work while in the military in a nuclear test site.  The 
doctor stated that "It is at least theoretically possible that 
the radiation that he received could have contributed to his 
developing this cancer."

Lay statements from relatives and acquaintances of the Veteran 
were to the effect that the Veteran had reported to the friends 
that he had been exposed to radiation during service.  He 
reportedly had recounted that he sustained a radiation burn to 
his hand while working in New Mexico.  He also reportedly had 
recounted that he had filmed the testing of nuclear devices.

The testimony at the Veteran's hearings was to the effect that 
the Veteran was exposed to ionizing radiation as a result of his 
duties in the Naval Special Weapons Unit.  The appellant 
testified that while the Veteran was in Sandia, New Mexico, he 
was involved in an incident in which he sustained a radiation 
burn to his hand.  She also testified that the Veteran exercised, 
was very athletic, and did not smoke, drink or engage in other 
habits which would have contributed to the development of his 
cancer.  She also testified that there was no history of any 
cancer in his family, and that she did not know of any factor 
that could have caused it other than radiation exposure in 
service.

Service treatment records did not include any references to colon 
cancer.  The treatment records do show that the Veteran cut the 
palm of his right hand on sheet metal binding straps and had an 
electrical flash burn to the eyes, but do not reflect treatment 
for any radiation burns of the hands.  

The Veteran's Department of Defense Form 214 and service 
personnel records are also of record.  These documents show that 
in February 1951, the Veteran completed a limited course of 
instruction at the Naval School, and was awarded the provisional 
qualification of Motion Picture Operator for 16 mm projection 
equipment.  The records reflect that in June 1952, the Veteran 
was first assigned to the Special Weapons Program.  His station 
as of June 30, 1952, was NSWU 802.  He was assigned to the USS 
Princeton in May 1953, and assigned to the USS Oriskany in July 
1953.  Later in July 1953, he was assigned to NSWU 802 and then 
assigned to SWU-PAC (Special Weapons Unit Pacific Fleet).  In 
October 1953, he was assigned to Special Program Code 9924.  Duty 
aboard the USS Yorktown is also shown during that period.

Historical research the appellant apparently obtained from the 
Internet relates to the activities of the Naval Special Weapons 
Units and confirms involvement in the nuclear weapons program.

Statements from the Naval Dosimetry Center in November 2005 and 
April 2010 reflect that there is no report of occupational 
exposure to ionizing radiation for the Veteran.  

A July 2010 letter from the Defense Threat Reduction Agency 
(DTRA) indicates that during the Veteran's service 15 atmospheric 
nuclear test series were conducted by the United States 
government - 8 of which were oceanic based and 7 which were 
conducted at the Nevada Test Site.  Comparing the Veteran's 
service records to the dates and locations of the tests, the DTRA 
concluded that the Veteran did not participate in United States 
atmospheric nuclear testing.  It was noted that with the 
exception of Project TRINITY in 1945 (which was before the 
Veteran entered service), all continental atmospheric nuclear 
testing was conducted at the Nevada Test Site (as opposed to New 
Mexico where the Veteran was stationed).  According to the DTRA, 
it is possible that the Veteran may have participated in a 
simulated nuclear test exercise while serving in New Mexico.  In 
simulations of this nature, all aspects of the exercise (clothing 
worn, film badges, etc.) were the same as an actual detonation.  
However, any detonation during the exercise was non-nuclear and 
there would have been no potential for exposure to radiation.  
Also, after a search of available dosimetry date, no record of 
the Veteran being exposed to radiation was found.  

Here, the medical evidence attributes the Veteran's death to 
colon cancer.  Thus, the remaining question is whether the 
Veteran's colon cancer was related to his service.  Based on the 
above, the Board finds that the Veteran is not shown to be a 
"radiation-exposed" Veteran, did not have occupational exposure 
to ionizing radiation; colon cancer did not manifest within the 
first year after the Veteran's discharge from service, and colon 
cancer is not otherwise related to the Veteran's service.  

The Veteran is not shown to be a "radiation-exposed" Veteran, 
and the legal authority governing such a claimant is not 
applicable to him.  See 38 C.F.R. § 3.309(d).  To be considered a 
"radiation-exposed" Veteran, a Veteran must have participated 
in a "radiation-risk activity," such as on-site participation 
in a test involving the atmospheric detonation of a nuclear 
device.  Id.  The appellant alleges that the Veteran was present 
during nuclear testing during his service.  Service records show 
no indication of participation in any nuclear testing.  The DTRA 
compared the Veteran's service records to the known dates and 
locations of nuclear testing and determined that he was not 
present during any nuclear testing.  The DTRA noted that nuclear 
testing was not performed where the Veteran was stationed in New 
Mexico.  The Board finds the service records and response from 
the DTRA more probative than the appellant's statements.  As 
noted by the DTRA, the Veteran may have participated in a 
simulated nuclear test exercise that would not have involved any 
exposure to ionizing radiation, which might explain the incident 
described by the Veteran to others.  

During certain periods and under certain circumstances, presence 
in Hiroshima or Nagasaki, Japan; Japan (as a Prisoner of War); 
Paducah, Kentucky; Portsmouth, Ohio; Oak Ridge, Tennessee; or 
Amchitka Island, Alaska is considered a radiation-risk activity.  
The appellant has not alleged and the evidence does not indicate 
that the Veteran served under any of these conditions.  As such, 
the Veteran is not considered a radiation-exposed Veteran and the 
provisions of 38 C.F.R. § 3.309(d) are not applicable in this 
case.  

The preponderance of the evidence also reflects that the Veteran 
was not exposed to ionizing radiation during service; thus, the 
provisions of 38 C.F.R. § 3.311 are not applicable in this case.  
The appellant has submitted lay statements to the effect that the 
Veteran relayed that he received a radiation burn to the hand 
after someone else incorrectly handled a device.  Service 
treatment records do not indicate that the Veteran was exposed to 
any radiation and show no treatment for radiation burns or burns 
to either hand.  Instead, they show that the Veteran cut his hand 
on sheet metal binding straps.  Moreover, after a search of 
available dosimetry date, no record of the Veteran being exposed 
to radiation was found by the Naval Dosimetry Center or the DTRA.  
The evidence in this case is against a finding that the Veteran 
was exposed to ionizing radiation during his military service.  

While none of the provisions relevant to exposure to radiation 
are applicable in this case, the Board must also determine 
whether colon cancer is shown related to service.  See Combee, 34 
F.3d at 1043.  Here, there is no medical opinion relating the 
Veteran's colon cancer to his service other than the statement by 
Dr. Haas that "It is at least theoretically possible that the 
radiation that he received could have contributed to his 
developing this cancer."  However, this statement is based on 
the fact that the Veteran was exposed to significant amounts of 
radiation during his work while in the military in a nuclear test 
site, which is contrary to the evidence in this case, as 
discussed above.  As such, this statement is given no probative 
weight.  Essentially, the evidence shows no exposure to radiation 
during service, no colon cancer during service or manifest to a 
compensable degree within one year after separation from service, 
and no indication that colon cancer was in any way related to the 
Veteran's service.  As such, the Board finds that the Veteran's 
colon cancer was not related to his service.  

At the time of the Veteran's death, service connection was not in 
effect for any disability.  The death certificate indicates that 
the Veteran's death was the result of colon cancer.  Colon cancer 
first manifested many years following separation from service, 
and the preponderance of the evidence is against a finding of a 
nexus between colon cancer and service, and colon cancer is not 
presumed related to the Veteran's service.  Given the above, the 
Board finds that a disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).









ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


